Citation Nr: 0303154	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected status post lacerated tendons of the 3rd 
and 4th fingers of the right hand.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected status post lacerated left hand with loss 
of flexion of the middle finger.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the RO which 
denied increased (compensable) evaluations for the service 
connected disabilities now at issue on appeal.  In June 2002, 
a hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  The veteran, without demonstrating good cause, did not 
report for a VA examination in conjunction with his claim for 
increased ratings.  

2.  The current medical evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to increased ratings for 
the veteran's right and left-hand disabilities.  


CONCLUSIONS OF LAW

1.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased 
(compensable) evaluation for status post lacerated tendons of 
the 3rd and 4th fingers of the right hand be denied.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 (2002).  

2.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased 
(compensable) evaluation for status post lacerated left hand 
with loss of flexion of the middle finger be denied.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with a claim for increase or any 
other original claim (except for an original claim of service 
connection), the claim shall be denied.  

In June 2002, the veteran appeared for a Travel Board hearing 
before the undersigned.  During the hearing, the veteran 
indicated that if a VA examination were scheduled for him, he 
would attend.  If unable to be present at the scheduled time, 
he would so inform VA or his service representative. 

In the instant case, the veteran was notified in December 
2002 that he was scheduled for a VA examination in January 
2003.  However, the veteran failed to report.  The purpose of 
the examination was to evaluate the severity of his right and 
left hand disabilities.  The specific level of impairment of 
the veteran's right and left hand cannot be ascertained 
without a comprehensive examination, which VA attempted to 
accomplish.  The available medical evidence of record is 
limited in scope and does not provide sufficient information 
to evaluate the current level of impairment.  Given the 
veteran's lack of cooperation, the Board is left with no 
alternative but to deny the claims for increased evaluations 
for the right and left hand disabilities pursuant to 
38 C.F.R. § 3.655.  When the law is dispositive, the Board 
has no alternative but to deny the appeal.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

An increased rating for service-connected status post 
lacerated tendons of the 3rd and 4th fingers of the right hand 
is denied.  

An increased rating for service-connected status post 
lacerated left hand with loss of flexion of the middle finger 
is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

